NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SHAKER A. MOUSA
2011-1294
(Seria1 No. 10/667,216)
Appeal from the United States Patent and '_I`raclemark
Office, Board of Patent Appeals and Interferences.
du
ON MOTION
ORDER
Shaker A. MouSa moves without opposition for a 14-
day extension of tin1e, until October 21, 2011, to file the
reply brief
Upon consideration thereof
IT ls ORDERE:o THAT:
The motion is granted

IN RE MOUSA
2
FoR THE CoURT
 1 3  )‘s/ Jan Horbaly
Date
cc: Jaok P. FriedInan, Esq.
J an Horba1y
C1erk
Raymond T. Chen, Esq. ruin
s21
B.S. CO\lRT 0F APPEALS FOR
THE FEDERAL C|RCUlT
UCT 13 2011
.|ANHDRBN.Y
0I.ERK